Title: From George Washington to Benjamin Tasker Dulany, 15 March 1782
From: Washington, George
To: Dulany, Benjamin Tasker


                        
                            Dear Sir,
                            Philada Mar. 15th 1782
                        
                        Your favor of the 28th Ulto in answer to my letter from Mount Vernon in Novr came safe by the last Post, but
                            not in time for me to reply by the return of it.
                        Delaying your answer till all parties had made up their Minds upon the subject matter of my letter, was more
                            pleasing to me than an earlier communication which would have been indecisive; because it is much my wish (for reasons
                            already given you) to bring the affair to an issue as soon as it can be done consistently.
                        If there are Lands for wch Mrs French & you are inclined to barter your Tract on Dogue run—and these
                            Lands can be had upon reasonable terms—it will—in the end—be the same thing to me as a direct purchase. I have such
                            reliance on the honor & judgment of the Gentlemen you have named, as to leave the valuation of the Lands—and the
                            terms of exchange—entirely to them; & you may be assured that I will abide religeously by their determination, be
                            it what it may.
                        Mr Lund Washington, to whom I have transmitted a copy of your letter, will converse fully & freely
                            with you & Mrs French on this business; and consult you on the best mode of carrying it into execution. Whatever
                            he does on my behalf, shall be as binding upon me, as if the business had been transacted under my own hand & Seal.
                            My best respects attend Mrs French and Mrs Dulaney—in which Mrs Washington joins me. With great esteem I am—Dr Sir Yr Most
                            Obed. Servt
                        Go: Washington
                    